               Case 3:20-cv-01104 Document 1 Filed 02/24/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
                                                      CIVIL NO. 20-cv-1104
  Plaintiff,

  v.

  SEYER PHARMATECH INC.,                              CIVIL PENALTIES
                                                      21 U.S.C. §§ 842 (c)(1)
  Defendant.


                           COMPLAINT FOR CONSENT JUDGMENT

         TO THE HONORABLE COURT:

         COMES NOW the United States of America, by and through the undersigned attorneys,

 and very respectfully alleges and prays:

         1.    This is an action for recovery of civil monetary penalties under the Controlled

 Substances Act, 21 U.S.C. §§ 801-904 (“the Act”). The Act imposes civil penalties on persons or

 entities who commit prohibited acts specified in section 842. 21 U.S.C. § 842 (c)(1). Pursuant to

 21 U.S.C. § 842 (c)(1)(A) and 28 U.S.C. § 1355, the district courts of the United States have

 original jurisdiction over actions to recover and enforce penalties under the Act.

         2.    Venue of this action is proper in the District of Puerto Rico pursuant to 28 U.S.C. §

 1395(a) because the penalties accrued in this district and the Defendant is found in this district.

         3.    At all relevant times hereto, Defendant Seyer Pharmatech Inc. (‘Seyer”), is a chemical


distributor authorized to distribute List I chemicals. Seyer has been registered with DEA as a List I

chemical distributor in Puerto Rico since August 14, 1998, under DEA Registration Number

                                                  1
               Case 3:20-cv-01104 Document 1 Filed 02/24/20 Page 2 of 4




00356SRY. SEYER is authorized to operate in Puerto Rico, and was issued a Department of Health

Representative Agent license in January of 2018. SEYER’s Headquarters are located in the State of

Florida under the name of Pronova Corp.

         4.    At all times relevant, Seyer was required to acquire List I Chemicals

 (Pseudoephedrine) only from DEA registered suppliers, as required by 21 C.F.R. §§ 1309.21(a)

 (2), 1310.07 (a) and 21 U.S.C. §§ 822 (a) (1), 830(a)(3) and 842(a)(9). Seyer was also required to

 maintain complete and accurate records, to take due diligence in verifying the identity of parties

 in a regulated transaction, and to not possess and/or illegally distribute list I chemicals, as

 required by 21 C.F.R. §§ 1309.21(a)(2), 1310.06(a), and 1310.07(a). Failure to comply with these

 regulatory provisions constitute the basis for violations of 21 U.S.C. §§ 822(a)(1), 823(h)(2),

 830(a)(3), 841(f)(1), 842(a)(5), and 842(a)(9). In addition, for these violations, civil penalties are

 authorized and may be assessed under 21 U.S.C. § 842(c)(1)(A) and 842(c)(1)(B).


       5.      On January 3, 2018, DEA initiated a scheduled investigation and inspection of Seyer’s

distribution activities. As a result of the investigation and inspection of the facilities, DEA found

certain violations of the Act and the regulations promulgated therein, specifically that Seyer:

       (A)     Seyer illegally acquired approximately 15,800 products, through 4 transactions,
containing a List I Chemical (Pseudoephedrine) from an unregistered supplier, since Seyer’s
supplier, Pronova Corporation/Seyer Pharmatec, was not registered with DEA as a List I Chemical
Distributor.
       (B)     Failed to maintain complete and accurate records, since 109 distribution records did
not contain the DEA registration number and/or contact information of each party to the regulated
transaction and 4 receiving records did not contain the DEA registration number and/or contact
information of each party to the regulated transaction.


                                                   2
               Case 3:20-cv-01104 Document 1 Filed 02/24/20 Page 3 of 4




        (C)     Failed to take due diligence in verifying the identity of the other party to a regulated
transaction, since Seyer provided a list of approximately 400 physicians they distribute samples to;
of the 400 listed physicians, 13 physicians’ DEA registrations either had been retired, had expired,
had changed, or were documented incorrectly.
        (D)     Illegally distributed products containing a List I Chemical (Pseudoephedrine) to an
unregistered customer, since Seyer conducted 42 distribution transactions to Drogueria Borschow
who was not registered with the DEA.
        (E)     Seyer illegally distributed products containing a List I Chemical, since Seyer
conducted 88 distribution transactions after the expiration of their Puerto Rico Department of Health
license.
        (F)     Seyer illegally possessed products containing a List I Chemical with a retail value of
approximately $245,000.00 and conducted a total of 243 illegal distributions in violation of 21
U.S.C. § 841(f)(1). As such, DEA is entitled to Administrative Forfeitures under 19 U.S.C. §§ 1602-
1619, 18 U.S.C. § 983, and 28 C.F.R. Parts 8 and 9.

                                        CLAIM FOR RELIEF

        6.      The United States re-alleges and incorporates herein by reference the allegations in

Paragraphs 1 through 5.

        7.      The DEA inspection revealed the statutory violations cited above, which are also

referenced and incorporated herein.

        8.      Pursuant to 21 U.S.C. §§ 842(c)(1)(A) and 842(c)(1)(B) the United States is entitled

to recover from Seyer civil penalties in an amount not to exceed $15,040.00 and $25,000.00,

respectively, when adjusted for inflation under the Department of Justice (“DOJ”) Civil Monetary

Penalties Inflation Adjustment table, for each one of the statutory violations referenced above.

        9.      On January 21, 2020, the parties in this action reached a Settlement Agreement in

which Seyer agreed to pay $190,000.00 in U.S. Currency, plus interest, as civil monetary penalties

and forfeitures, to be paid off subject to a payment schedule.
                                                  3
               Case 3:20-cv-01104 Document 1 Filed 02/24/20 Page 4 of 4




                                      PRAYER FOR RELIEF

          WHEREFORE, the United States respectfully requests that judgment be entered in its

favor and against defendant as follows:

          A. Enter a consent judgment to enforce the agreement reached by the parties in this

action.

          B. Grant the United States interests from the date of judgment and such other and

further relief as this Court deems just and proper.



           RESPECTFULLY SUBMITTED,

           In San Juan, Puerto Rico, this 24th day of February 2020.

                                          W. STEPHEN MULDROW
                                          United States Attorney

                                          /s Jorge L. Matos
                                          Jorge L. Matos
                                          Assistant U.S. Attorney
                                          Civil Division
                                          USDC No. G01307
                                          Torre Chardon, Room 1201
                                          350 Carlos Chardon Avenue
                                          San Juan, PR 00918
                                          Tel. (787) 282-1814
                                          Fax. (787) 766-6219
                                          E-mail: Jorge.L.Matos2@usdoj.gov




                                                  4
Case 3:20-cv-01104 Document 1-1 Filed 02/24/20 Page 1 of 2
Case 3:20-cv-01104 Document 1-1 Filed 02/24/20 Page 2 of 2
Case 3:20-cv-01104 Document 1-2 Filed 02/24/20 Page 1 of 2
Case 3:20-cv-01104 Document 1-2 Filed 02/24/20 Page 2 of 2
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 1 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 2 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 3 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 4 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 5 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 6 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 7 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 8 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 9 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 10 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 11 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 12 of 13
Case 3:20-cv-01104 Document 1-3 Filed 02/24/20 Page 13 of 13
